The Honorable John A. Casteel Prosecuting Attorney Nineteenth Judicial District 103 South Spring P.O. Box 536 Berryville, Arkansas 72616
Dear Mr. Casteel:
This is in response to your request for an opinion on whether Attorney General Opinion 96-173, issued by a previous administration, has been changed or affected by any subsequent legislation. That opinion addressed the levy of assessments by ambulance service improvement districts created by quorum courts, and concluded that such districts may only levy assessments against real, as opposed to personal property. You state that a lawsuit has been filed against an ambulance district, claiming the levy against personal property is an "illegal exaction." You also ask, if the levy of personal property is not allowed, whether this fact renders the "whole ordinance invalid."
In response to your first question, my research has disclosed no amendments to the statutory scheme after the issuance of Op. Att'y Gen.96-173.
In response to your second question, I must decline to issue an opinion on this subject in light of this office's policy against the issuance of opinions on topics pending before a court for resolution. You state that a lawsuit has been filed on this matter. The issue raised by your second question is properly determined in that forum.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
WB:ECW/cyh